    Case 5:21-cr-00006-H-BQ Document 33 Filed 04/06/21              Page 1 of 1 PageID 51



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

UNITED STATES OF AMERICA,
      Plaintiff,

                                                             NO. 5:21-CR-006-01-H

FIDEL TORR-ES.VILLANUEVA (I),
     Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMENDATION
                      OF TIIE LINITED STATES MAGISTRATE JUDGE
                             CONCERNING PLEA OF GUILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections rhereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Repon and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated April        2021.




                                             JAMES       SLEY HENDRIX
                                             UNITE     STATES DISTRICT JUDGE
